Citation Nr: 1025085	
Decision Date: 07/06/10    Archive Date: 07/19/10

DOCKET NO.  03-24 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for fibromyalgia, to 
include as secondary to posttraumatic stress disorder.

2.  Entitlement to service connection for peripheral neuropathy, 
to include as secondary to shingles.

3.  Entitlement to service connection for a psychiatric disorder 
other than posttraumatic stress disorder.


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
January 1961 to October 1964.

These matters are before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in August 2001 of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

The Veteran had requested a hearing before a Veterans Law Judge, 
and one was scheduled in June 2008.  The Veteran failed to appear 
for that hearing and did not provide good cause for his failure 
to appear; therefore, his hearing request was deemed waived.

This case was previously before the Board in September 2008, when 
it was remanded for further development, including additional VA 
examinations.  Although the October 2008 VA examination was 
conducted by an occupational health specialist rather than the 
neurologist specified in the remand instructions, the Board finds 
that the examiner was suitably competent and qualified and the 
opinion was supported by clear rationale, and an additional 
examination by a neurologist is, therefore, unnecessary.  Thus, 
as the requested development has been substantially completed, no 
further action to ensure compliance with the remand directive is 
required.  Stegall v. West, 11 Vet. App. 268 (1998). 

The issues of entitlement to service connection for 
irritable bowel syndrome, to include as secondary to 
posttraumatic stress disorder, and entitlement to either a 
total disability rating based on individual 
unemployability due to service-connected disabilities or a 
nonservice-connected pension have been raised by the 
record, but have not been adjudicated by the RO.  
Therefore, the Board does not have jurisdiction over them, 
and they are referred to the RO for appropriate action.  




FINDINGS OF FACT

1.  The Veteran's fibromyalgia is shown to be aggravated by his 
posttraumatic stress disorder.

2.  The Veteran's peripheral neuropathy is not shown to have been 
caused or aggravated by his military service or by any injury or 
disease incurred therein, including shingles.

3.  The Veteran's obsessive compulsive disorder is shown to be 
either caused or aggravated by his posttraumatic stress disorder.

4.  The Veteran's major depressive disorder is shown to be either 
caused or aggravated by his posttraumatic stress disorder.


CONCLUSIONS OF LAW

1.  Service connection for fibromyalgia is warranted.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.310 (2009).   

2.  Service connection for peripheral neuropathy, to include as 
secondary to shingles, is not warranted.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 
(2009).

3.  Service connection for obsessive compulsive disorder is 
warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.310 (2009).

4.  Service connection for major depressive disorder is 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.  Under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives 
a complete or substantially complete application for benefits, it 
will notify the claimant of the following: (1) any information 
and medical or lay evidence that is necessary to substantiate the 
claim, (2) what portion of the information and evidence VA will 
obtain, and (3) what portion of the information and evidence the 
claimant is to provide.  

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  In this case, the RO provided post-
adjudication VCAA notice by letters dated in April 2002, August 
2003, December 2005, February 2006, March 2006, October 2006, 
February 2007, and in October 2008.  The Veteran was notified of 
the evidence needed to substantiate the claims of service 
connection, namely, evidence of current disability; evidence of 
an injury or disease in service or event in service, causing 
injury or disease; and evidence of a relationship between the 
current disability and the injury, disease, or event in service.  
Additionally, the Veteran was notified that VA would obtain VA 
records and records of other Federal agencies, and that he could 
submit other records not in the custody of a Federal agency, such 
as private medical records or with his authorization VA would 
obtain any such records on his behalf.  The notice included the 
general provisions for the effective date of a claim and the 
degree of disability assignable.  The letters of February 2006 
and October 2008 also advised the Veteran of the criteria for 
service connection of a disability which has been caused or 
aggavated by a previously service-connected disability (secondary 
service connection).

Inasmuch as the VCAA notice came after the initial adjudication, 
the timing of the notice did not comply with the requirement that 
the notice must precede the adjudication.  The procedural defect 
was cured as after the RO provided content-complying VCAA notice 
the claims were readjudicated, as evidenced by the supplemental 
statements of the case in December 2005, November 2006, January 
2007, February 2007, and January 2010.  Mayfield v. Nicholson, 
499 F.3d 1317 (Fed. Cir. 2007) (timing error cured by adequate 
VCAA notice and subsequent readjudication without resorting to 
prejudicial error analysis).
 
Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained the Veteran's 
service treatment records, as well as VA and pertinent private 
treatment records identified by the Veteran.  The Veteran has not 
identified any additional pertinent records for the RO to obtain 
on his behalf.  

In addition, the Veteran was afforded VA compensation 
examinations in an effort to substantiate the claims of service 
connection, including on a secondary basis, in July 2004, August 
2004, and October 2008.  The Board notes that the VA examination 
reports contain sufficiently specific clinical findings and 
informed discussion of the pertinent history and features of the 
disability on appeal to provide probative medical evidence 
adequate for rating purposes.  As noted above, the fact that the 
October 2008 VA examination was conducted by an occupational 
health specialist rather than a neurologist does not diminish the 
probative value of the opinion.  The Board finds that the record 
as it stands includes adequate competent evidence to allow the 
Board to decide the case, and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4).  As there is no indication 
of the existence of additional evidence to substantiate the 
claims, the Board concludes that no further assistance to the 
Veteran in developing the facts pertinent to the claims is 
required to comply with the duty to assist.

Principles of Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This may be 
accomplished by affirmatively showing inception or aggravation 
during service.  38 C.F.R. § 3.303(a).

The showing of chronic disease in service requires a combination 
of manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
after discharge is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d). 

Service connection may be established on a secondary basis for a 
disability that is proximately due to, the result of, or 
aggravated by a service-connected disease or injury.  38 C.F.R. § 
3.310(a).  Establishing service connection on a secondary basis 
requires (1) competent evidence (a medical diagnosis) of current 
chronic disability; (2) evidence of a service-connected 
disability; and (3) competent evidence that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); see also 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 



Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay 
evidence in a case where a Veteran is seeking service connection.  
38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical or 
lay evidence may be considered, in other words, whether the 
evidence is admissible as distinguished from weight and 
credibility, a factual determination going to the probative value 
of the evidence, that is, does the evidence tend to prove a fact, 
once the evidence has been admitted.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 
3.159.

The Board, as fact finder, must determine the probative value or 
weight of the admissible evidence.  Washington v. Nicholson, 19 
Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 
1377 (Fed. Cir. 2000) ("Fact-finding in veteran's cases is to be 
done by the Board")). 

When there is an approximate balance of positive and negative 
admissible evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the benefit 
of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show.  The 
Veteran should not assume that the Board has overlooked pieces of 
evidence that are not specifically discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires 
only that the Board provide reasons for rejecting evidence 
favorable to the appellant/Veteran.

Service Connection for Fibromyalgia

The Veteran's service treatment records are silent as to any 
complaints, symptoms, diagnosis, or treatment of fibromyalgia in 
service.  His service separation examination in September 1964 
did not list any potentially related symptoms or disabilities and 
his February 1967 reenlistment examination for the Navy Reserve 
was also normal.  In addition, the Veteran reported on the 
February 1967 medical questionnaire that he was in good health.

A May 2002 private opinion noted that the Veteran had been 
treated for fibromyalgia by that provider since October 1977 and 
that, by the Veteran's report, he had begun receiving treatment 
for 'fibrositis' in the 1960s.  The provider noted that the 
Veteran's service treatment (medical) records showed symptoms of 
generalized pain while in service, and offered the opinion that 
the fibromyalgia had actually began in service and progressed 
over the years.

On April 2004 VA examination, the Veteran stated that he had 
fallen 20 feet from the top of a tractor-trailer and injured his 
head in October 1977 and was subsequently diagnosed with 
fibromyalgia.  The Veteran complained of photosensitivity, muscle 
stiffness, easy fatigue, headache, sleep disturbance, bruxism, 
night sweats, stiffness, anxiety, depression, abnormal sensations 
with burning and prickling as well as paresthesias, anger 
outbursts, and hopelessness.  He reported that his condition was 
aggravated by loud noises, environmental stress, bright sunlight, 
drastic changes in temperature, extreme cold, and extreme heat.  

On physical examination in April 2004, the Veteran exhibited 
muscular pain on both sides of the body, both sides of the spine, 
and below the waist.  There were tender points noted in the 
bilateral posterior cervical area, the bilateral medial scapulae, 
the bilateral area above the paraspinal area, and the lower L4 
areas as well as in the anterior knees.  The examiner diagnosed 
fibromyalgia and noted that it more likely than not had its onset 
after service, probably due to the fall from the tractor-trailer 
in 1977.

Opinions from the Veteran's treating physicians, including a 
rheumatologist and a mental health provider, in May 2006, October 
2007, November 2007, December 2007, and September 2008 all stated 
that the Veteran's fibromyalgia was 'more than likely' secondary 
to or worsened by his service-connected posttraumatic stress 
disorder.

Both the Veteran's VA and private treating physicians as well as 
his treating mental health provider have stated that his 
fibromyalgia is aggravated by his service-connected posttraumatic 
stress disorder.  These opinions are offered by competent medical 
professionals and meet the guidelines of 38 C.F.R. § 3.310 and 
are, therefore, sufficient to substantiate the Veteran's claim of 
service connection on a secondary basis.

While there is a medical opinion of record which supports service 
connection on a direct basis citing the Veteran's service 
treatment records showing complaints of generalized pain in 
service, because such complaints are not actually reflected in 
the service treatment records, the basis for that opinion 
includes inaccurate facts.  Where a medical opinion is based on a 
history which is not accurate or not supported by the evidence of 
record, it is of little probative value.  See, e.g., Elkins v. 
Brown, 5 Vet. App. 458 (1993).  Therefore, the Board finds the 
evidence of secondary service connection based on aggravation by 
the Veteran's service-connected posttraumatic stress disorder to 
be more persuasive.  

Service Connection for Peripheral Neuropathy

The Veteran's service treatment records are silent as to any 
complaints, symptoms, diagnosis, or treatment of peripheral 
neuropathy or any related symptoms.  

In 1981, the Veteran had normal results from an EMG and nerve 
conduction study done as part of an evaluation for pain in the 
right upper and lower extremities after an on-the-job injury and 
a car accident.  

A May 2003 statement from a private treatment provider noted that 
the Veteran had been treated intermittently since October 1977 
for fibromyalgia.  It also indicated that the Veteran gave a 
history of being diagnosed with peripheral neuropathy at the VA 
hospital in Hampton.  The provider stated that the Veteran's 
symptoms were consistent with many disabilities, including 
fibromyalgia and peripheral neuropathy.

In June 2006, the Veteran underwent an electrodiagnostic study 
for complaints of numbness and a burning sensation in his legs 
for many years, as well as loss of balance and weakness in his 
legs.  The physician noted a past diagnosis of fibromyalgia.  On 
physical examination pulses of the dorsalis pedis arteries were 
present and there was no muscle atrophy or loss of strength in 
the lower extremities.  Deep tendon reflexes were equal and 
sensory examination to pinprick was nonconclusive.  The Veteran 
reported a decreased sensation to vibration in both legs 
distally.  The electrodiagnostic study was normal and the 
physician noted that there was no evidence of peripheral 
neuropathy in the lower extremities.

In April 2007, the Veteran was seen at VA for a recurrence of 
shingles, especially on the right side.  The provider noted that 
when the Veteran had an active infection, there was more pain 
along the distribution of the sciatic and obturator nerve, and 
that a recent outbreak on the left side had resulted in 
significant left leg symptoms.  The provider expressed the 
opinion that it was as likely as not that the leg pains were 
related to the Veteran's shingles outbreaks.

On October 2008 VA examination, the Veteran described his 
peripheral neuropathy as having a chronic, gradual onset 
beginning in 1963, with initial manifestations of numbness and 
tingling in the hands.  The symptoms increased to include pain, 
numbness, and tingling in the arms, legs, and feet over time.  
His current complaints, which pertained to both his fibromyalgia 
and his peripheral neuropathy, included diffuse symptoms in all 
extremities, the arms more than the legs, with weakness, 
stiffness, numbness, paresthesias, pain, and impaired 
coordination.  The examiner diagnosed idiopathic peripheral 
neuropathy and offered the opinion that it was less likely than 
not that the Veteran's peripheral neuropathy was related to his 
shingles.  The examiner noted that the Veteran described his 
peripheral neuropathy as diffuse in nature, involving his trunk 
and all his extremities, but his shingles appeared to be confined 
to the hips and the gluteal area.  The examiner also observed 
that it was difficult to "tease out" which of the Veteran's 
reported symptoms were attributable to peripheral neuropathy and 
which to fibromyalgia.

Although the Veteran has stated that his peripheral neuropathy 
symptoms have been present since 1963, the record is devoid of 
any diagnosis of peripheral neuropathy prior to the VA 
examination in October 2008.  Significantly, nerve conduction 
studies and electrodiagnostic testing in 1981 and June 2006, 
respectively, were both normal.  The physician in June 2006 
specifically stated that there was no evidence of peripheral 
neuropathy.  The private medical opinion of May 2003 and the 
October 2008 VA examination both note that the Veteran's symptoms 
are consistent with both fibromyalgia (for which a clear 
diagnosis has been rendered) and peripheral neuropathy, among 
other disabilities.  

Inasmuch as the symptoms of peripheral neuropathy complained of 
by the Veteran are indistinguishable - even by a physician - from 
those of (now service-connected) fibromyalgia, and all diagnostic 
tests have been negative, the Board finds that that these 
symptoms were, in fact, due to the Veteran's fibromyalgia, rather 
than to peripheral neuropathy.  

In a service connection claim, the threshold question is whether 
or not the Veteran actually has the disability for which service 
connection is sought.  In the absence of proof of present 
disability, there can be no valid claim of service connection.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The 
requirement of a current disability may be met by evidence of 
symptomatology at the time of filing or at any point during the 
pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 
323 (2007).  To the extent that the extent that any symptoms 
suspected to be peripheral neuropathy, as found on October 2008 
VA examination, were characterized the condition as idiopathic, 
such evidence does not show a separate and current disability of 
peripheral neuropathy that manifests symptoms not attributable to 
the service-connected fibromyalgia.  

Such symptoms that have been considered a part of the service-
connected fibromyalgia for purposes of granting service 
connection for fibromyalgia may not also be considered as 
symptoms of peripheral neuropathy, as to do so would violate the 
rule against pyramiding at 38 C.F.R. § 4.14 (2009) (both the use 
of manifestations not resulting from service-connected disease or 
injury in establishing the service-connected evaluation and the 
evaluation of the same manifestation under different diagnoses 
are to be avoided). 

The Board notes that the April 2007 opinion regarding the pain 
the Veteran experienced with a shingles outbreak - notably, 
offered by the same physician who conducted the October 2008 VA 
examination - is consistent with a finding that the pain is 
merely one manifestation of the shingles outbreak, and should be 
rated as part of the Veteran's service-connected disability of 
shingles.  This finding is supported by the description of the 
pain offered by the Veteran himself as being symptomatic only 
during a flare-up of the shingles, and not as resulting in a 
permanent residual disability.  

Service Connection for Obsessive Compulsive Disorder 
and Major Depressive Disorder

On October 2008 VA psychiatric examination, the examiner noted a 
diagnosis of posttraumatic stress disorder.  The Veteran reported 
that he had begun 'counting' during the last six months of his 
military service, and that he now got up in the middle of the 
night to check the windows and door locks, having obsessive 
thoughts of suicide, and saving things, including boxes of 
articles on health care.  At the examination, the Veteran was 
wearing a blue mask and gloves due to concerns about 'germs,' and 
reported using antimicrobial wipes to wipe down the car and the 
doorknob and sometimes washing his clothes twice to prevent 
catching diseases.  He told stories about how institutions of 
different sorts harm and kill people.  

The October 2008 VA examiner diagnosed obsessive compulsive 
disorder, and opined that it was not just a part of another 
disorder and was not the effect of a substance or medication, but 
was an actual separate diagnosis.  In the examiner's opinion, 
while the obsessive compulsive disorder was not caused by the 
posttraumatic stress disorder, it was a strategy the Veteran used 
to deal with his posttraumatic stress disorder symptoms, and was 
thus worsened by the service-connected posttraumatic stress 
disorder.

The October 2008 VA examiner's opinion, offered by a competent 
medical professional, found that obsessive compulsive disorder is 
the main psychological mechanism which the Veteran uses to manage 
his posttraumatic stress disorder symptoms and it is, therefore, 
aggravated by the posttraumatic stress disorder.  This is 
sufficient to substantiate the Veteran's claim of service 
connection for obsessive compulsive disorder on a secondary basis 
due to his service-connected posttraumatic stress disorder.

On May 2003 VA psychiatric examination, the Veteran was noted to 
have several psychiatric diagnoses of record, including 
posttraumatic stress disorder, alcohol abuse, and organic brain 
syndrome.  He reported recurrent nightmares, intrusive thoughts, 
difficulty getting close to people, a sense of a foreshortened 
future, irritability, suicidal ideation, hopelessness, 
concentration and memory problems, and feeling down.  The VA 
examiner diagnosed posttraumatic stress disorder and depressive 
disorder, mild to moderate.

On October 2008 VA psychiatric examination, the Veteran was noted 
to have been diagnosed with and service connected for 
posttraumatic stress disorder.  The examiner found that there 
were many overlapping symptoms between the Veteran's major 
depressive disorder and his chronic suicidal ideation and 
posttraumatic stress disorder.  As such, the examiner assigned a 
separate diagnosis of major depressive disorder, rather than 
adjustment disorder as, by definition, an adjustment disorder 
cannot persist for more than 6 months unless the precipitating 
stressor was ongoing.  The examiner opined that the major 
depressive disorder was at least as likely as not caused by or 
the result of the Veteran's posttraumatic stress disorder.

Although the Veteran had sought service connection for adjustment 
disorder, which was also the diagnosis on November 2006 VA 
examination, the October 2008 VA psychiatric examination found 
that the more appropriate diagnosis was one of major depressive 
disorder.  

Multiple medical diagnoses that differ from the claimed 
condition, in this case, adjustment disorder, do not necessarily 
represent wholly separate claims, and what constitutes a claim 
cannot be limited by a lay Veteran's assertion of his condition 
in his application, but must be construed based on the reasonable 
expectations of the non-expert claimant, and the evidence 
developed in processing the claim.  Clemons v. Shinseki, 23 Vet. 
App. 1 (2009).  

In light of the October 2008 opinion, the Veteran's major 
depressive disorder was either caused or aggravated by the 
service-connected posttraumatic stress disorder, and, therefore, 
the Veteran's claim of service connection on a secondary basis 
due to his posttraumatic stress disorder is substantiated with 
respect to major depressive disorder.

The Board notes that many, if not all, of the symptoms used to 
rate the severity of obsessive compulsive disorder and major 
depressive disorder are the same as those used to evaluate 
posttraumatic stress disorder.  Thus, any disability rating of 
the Veteran's major depressive disorder must be governed by 
38 C.F.R. § 4.14, which prohibits pyramiding (the evaluation of 
the same manifestation under different diagnoses).  Although 
service connection for obsessive compulsive disorder and major 
depressive disorder is being granted to afford full recognition 
of service connection for the Veteran's variously diagnosed 
psychiatric disorders, upon rating, all symptoms of obsessive 
compulsive disorder and major depressive disorder must be rated 
together with the service-connected posttraumatic stress disorder 
under one rating.  See 38 C.F.R. § 4.130 (2009).  Separately 
rating the 


psychiatric symptoms attributable to posttraumatic stress 
disorder, obsessive compulsive disorder, and major depression 
would violate the rule against pyramiding at 38 C.F.R. § 4.14, 
which provides that the evaluation of the same disability under 
various diagnoses is to be avoided.  


ORDER

Service connection for fibromyalgia is granted.

Service connection for peripheral neuropathy, to include as due 
to or aggravated by shingles, is denied.

Service connection for obsessive compulsive disorder and major 
depressive disorder is granted.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


